DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose an activation system information transmission method, comprising: receiving, by user equipment (UE), a first system message from a base station, wherein the first system message comprises activation indication information and a change indication tag, the activation indication information indicates whether a function indicated in an activation system message is activated, and the change indication tag indicates whether scheduling information of the activation system message changes; detecting, by the UE. whether the scheduling information of the activation system message is locally stored; determining, by the UE according to the activation indication information, whether the function indicated in the activation system message is activated in response to the scheduling information of the activation system message being locally stored; determining, by the UE according to the change indication tag, whether the scheduling information of the activation system message changes in response to the function indicated in the activation system message being activated; using, by the UE. the locally stored scheduling information of the activation system message as first scheduling information in response to the 

In regard amended claim 13, the prior arts of record do not teach or disclose user equipment, comprising a memory that stores a program instruction, a processor configured to control execution of the program instruction, and a receiver, wherein: the receiver is configured to receive a first system message sent by a base station, wherein the first system message comprises activation indication information and a change indication tag, the activation indication information indicates whether a function indicated in an activation system message is activated, and the change indication tag indicates whether scheduling information of the activation system message changes; the processor is configured to detect, whether the scheduling information of the activation system message is locally stored; determine, according to the activation indication information, whether the function indicated in the activation system message is activated in response to the scheduling information of the activation system message being locally stored; determine, according to the change indication tag, whether the scheduling information of the activation system message changes in response to the function indicated in the activation system message being activated; use the locally stored scheduling information of the activation system message as first scheduling information in response to the scheduling information of the activation system message not changing; and the receiver is further configured to read the activation system message according to the first scheduling information.

In regard amended claim 20, the prior arts of record do not teach or disclose a computer program product stored in a non-transitory medium, comprising instructions which, when 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 07/30/2021





/PHIRIN SAM/Primary Examiner, Art Unit 2476